Case: 1:16-cv-03727 Document #: 105-1 Filed: 11/11/19 Page 1 of 36 PageID #:748




                            EXHIBIT A
DocuSign Envelope ID: 6AF9049B-7027-4CFB-9457-459CD126CAC7
                 Case: 1:16-cv-03727 Document #: 105-1 Filed: 11/11/19 Page 2 of 36 PageID #:749




                                        IN THE UNITED STATES DISTRICT COURT
                                           NORTHERN DISTRICT OF ILLINOIS
                                                  EASTERN DIVISION

                 ERIN FRIES, on behalf of herself,                 )
                 individually, and on behalf of all others         )
                 similarly situated,                               )
                                                                   )
                                  Plaintiff,                       )   Case No. 1:16-cv-3727
                                                                   )
                           v.                                      )   Judge Mary M. Rowland
                                                                   )
                 RESIDENTIAL HOME HEALTH, LLC, and                 )   Magistrate Judge Sidney I. Schenkier
                 RESIDENTIAL HOME HEALTH                           )
                 ILLINOIS, LLC,                                    )
                                                                   )
                                 Defendants.                       )

                      JOINT STIPULATION AND AGREEMENT TO SETTLE CLASS ACTION
                                    CLASS AND COLLECTIVE CLAIMS

                      This Joint Stipulation and Agreement to Settle Class Action Class and Collective Claims

            (herein “Settlement Agreement”) is made and entered into by and between the Named Plaintiff

            ERIN FRIES (“Named Plaintiff”) on behalf of herself and each member of the Settlement Class

            as defined below, and Defendants RESIDENTIAL HOME HEALTH, LLC and RESIDENTIAL

            HOME HEALTH ILLINOIS, LLC (collectively, “Defendants”) (together with Named Plaintiff,

            the “Parties”). 1

            I.        RECITALS

                      1.        Named Plaintiff ERIN FRIES filed the above-captioned class and collective action

            lawsuit on March 28, 2016. Named Plaintiff alleged that Defendants misclassified her and other

            home health physical therapists, registered nurses, occupational therapists, and speech pathologists

            (collectively, “Clinicians”) as exempt from overtime pay in violation of the Fair Labor Standards



            1
                   By stipulation, Defendant David Curtis was dismissed from the action without prejudice on
            September 18, 2019.
DocuSign Envelope ID: 6AF9049B-7027-4CFB-9457-459CD126CAC7
               Case: 1:16-cv-03727 Document #: 105-1 Filed: 11/11/19 Page 3 of 36 PageID #:750




            Act (“FLSA”), 29 U.S.C. § 201, et seq., and the Illinois Minimum Wage Law (“IMWL”), 820

            ILCS § 105, et seq. Named Plaintiff sought to represent herself and similarly-situated Clinicians

            as a collective action under the FLSA and a class action under the IMWL and Federal Rule of Civil

            Procedure 23. Defendants deny each and every of Named Plaintiff’s claims.

                     2.      On August 25, 2017, the Court granted Named Plaintiff’s motion for conditional

            certification of a collective action under the FLSA. Thereafter, 92 individuals employed in

            Michigan and Illinois filed opt-in consent forms to join the FLSA collective action (hereinafter,

            “Opt-In Plaintiffs”), each of whom affirmatively chose Stephan Zouras, LLP as their counsel and

            “designate[d] the Class Representative as [their] agent to make decisions on [their] behalf

            concerning this lawsuit, the method and manner of conducting the lawsuit, the entering of an

            agreement with Plaintiffs’ counsel concerning attorneys’ fees and costs, and all other matters

            pertaining to this lawsuit.”

                     3.      The Parties have conducted extensive discovery and case analysis including: (a) the

            exchange of Rule 26(a) disclosures; (b) the production of thousands of pages of written discovery,

            including voluminous production of electronically stored information (“ESI”) in the form of over

            1.5 million lines of data from the Homecare Homebase electronic medical record system; (c) the

            review of Defendants’ written policies and procedures; (d) comprehensive data analysis by each

            Party’s undisclosed expert; and (e) the investigation by counsel regarding the applicable law as

            applied to the facts discovered regarding the alleged claims and defenses.

                     4.      The Parties agreed to engage in mediation early in the case, before initiating

            discovery and before any substantive issues were decided. On August 17, 2016, the Parties

            attended a full-day mediation overseen by a private mediator, Hon. Wayne R. Andersen (Ret.), but

            were not able to reach agreement.




                                                              2
DocuSign Envelope ID: 6AF9049B-7027-4CFB-9457-459CD126CAC7
               Case: 1:16-cv-03727 Document #: 105-1 Filed: 11/11/19 Page 4 of 36 PageID #:751




                     5.      On September 3, 2019, after conditional certification and extensive discovery, the

            Parties attended a second full-day mediation overseen by a private mediator, Hon. Stuart A.

            Nudelman (Ret.). As a result, the Parties were able to settle their claims on a class and collective

            basis.

                     6.      Defendants deny any liability, wrongdoing, or legal violations of any kind related

            to the claims and contentions asserted in this action. By entering into this settlement, Defendants

            do not admit any liability or wrongdoing, and expressly deny the same.

                     7.      The Parties recognize the expense, burden and risk associated with litigating this

            action. Accordingly, all Parties have concluded a settlement is fair and reasonable, as are the terms

            of this Settlement Agreement.

                     8.      Class Counsel represents that they have conducted a thorough investigation into the

            facts and have diligently pursued an investigation of the claims in this action. Based on their own

            investigation and evaluation, Class Counsel is of the opinion that the Settlement Agreement is fair,

            reasonable, and adequate, and in the best interest of the Named Plaintiff, Opt-In Plaintiffs, and

            Class Members in light of the facts and circumstances. For purposes of this Settlement Agreement,

            Class Counsel also have determined that the Settlement Agreement procedures described herein

            are superior to other available methods for the fair and efficient resolution of this controversy.

                     9.      The Parties desire to fully and finally resolve any and all disputes regarding the

            Named Plaintiff, Opt-In Plaintiffs and the Class Members without the expense of further litigation,

            and to set forth their agreement and release of claims.

                     10.     The Parties agree to cooperate and take all reasonable steps necessary and

            appropriate to obtain preliminary and final approval of the Settlement Agreement, to effectuate all

            aspects of the Settlement Agreement, and to dismiss this action with prejudice upon final approval




                                                              3
DocuSign Envelope ID: 6AF9049B-7027-4CFB-9457-459CD126CAC7
               Case: 1:16-cv-03727 Document #: 105-1 Filed: 11/11/19 Page 5 of 36 PageID #:752




            and entry of final judgment.

            II.      SETTLEMENT TERMS

            A.       DEFINITIONS

                     11.      “Administrative Fees” refers to the Settlement Administrator’s fees arising from

            its administration of the settlement.

                     12.     “CAFA Notice” means the notice of proposed settlement pursuant to the Class

            Action Fairness Act of 2005 (“CAFA”), 28 U.S.C. § 1715.

                     13.      “Class Counsel” refers to: James B. Zouras and Teresa M. Becvar and Stephan

            Zouras, LLP, 100 N. Riverside Plaza, Suite 2150, Chicago, IL 60606.

                     14.     “Class Members” means a class of individuals (inclusive of the Named Plaintiff)

            employed by Defendants as home health Clinicians in Illinois during the period March 28, 2013

            through May 3, 2015, who were classified as exempt and were allegedly not paid overtime

            compensation for time worked in excess of forty (40) hours in given workweeks, and who are

            identified on Exhibit A to this Settlement Agreement.

                     15.     “Court” means the United States District Court for the Northern District of Illinois,

            Eastern Division.

                     16.     “Defendants” means Defendants RESIDENTIAL HOME HEALTH, LLC and

            RESIDENTIAL HOME HEALTH ILLINOIS, LLC, and their former and present officers,

            directors, employees, attorneys, insurers, benefit plans, predecessors, successors, parents, assigns,

            and subsidiaries.

                     17.     “Effective Date” means the first business day after the date on which the Final

            Judgment becomes final. For purposes of this definition, the Final Judgment “becomes final” upon

            the date the Court enters final approval of the Settlement Agreement, if no objections by any of




                                                               4
DocuSign Envelope ID: 6AF9049B-7027-4CFB-9457-459CD126CAC7
               Case: 1:16-cv-03727 Document #: 105-1 Filed: 11/11/19 Page 6 of 36 PageID #:753




            the Class Members have been filed, or if filed have been withdrawn. In the event that the Court

            does not approve the Settlement Agreement and/or does not enter a Final Judgment, or in the event

            that entry of the Final Judgment is reversed on appeal, then there shall be no Effective Date and

            this Settlement Agreement shall become null and void.

                     18.     “Final Approval Hearing” means the hearing contemplated by the Parties, at which

            the Court will grant final approval of the settlement and make such other final rulings as are

            contemplated by the Settlement Agreement.

                     19.     “Final Approval Order” means the Court’s order granting final approval of this

            Settlement Agreement on the terms provided herein or as those terms may be modified by

            subsequent written agreement of the Parties. The Parties shall submit a proposed Final Approval

            Order setting forth the terms of this Settlement Agreement, by incorporation or otherwise, for

            execution and entry by the Court at the time of the Final Approval Hearing or at such other time

            as the Court deems appropriate

                     20.     “Final Judgment” refers to the judgment entered by the Court in conjunction with

            the Final Approval Order dismissing the Lawsuit without prejudice, which shall convert to with

            prejudice on the date Defendants deposit the settlement funds into the Qualified Settlement Fund,

            as defined below. The Parties shall submit a proposed order of Final Judgment incorporating this

            Settlement Agreement by reference, for execution and entry by the Court at the time of the Final

            Approval Hearing or at such other time as the Court deems appropriate.

                     21.     “Lawsuit” means the above-captioned civil action.

                     22.     “Opt-In Plaintiffs” means the 92 individuals employed in Michigan and Illinois

            who filed opt-in consent forms to join the FLSA collective action before the execution of this

            Stipulation, and who are identified on Exhibit B to this Settlement Agreement.




                                                             5
DocuSign Envelope ID: 6AF9049B-7027-4CFB-9457-459CD126CAC7
               Case: 1:16-cv-03727 Document #: 105-1 Filed: 11/11/19 Page 7 of 36 PageID #:754




                     23.     “Parties” means Named Plaintiff (on behalf of herself and those whom she seeks to

            represent) and Defendants.

                     24.      “Preliminary Approval Order” refers to the Court’s order pursuant to Rule 23 of

            the Federal Rules of Civil Procedure and Section 216(b) of the FLSA granting preliminary

            approval of this settlement on the terms provided herein or as those terms may be modified by

            subsequent mutual written agreement of the Parties.

                     25.     “Qualified Settlement Fund” or “QSF” means the interest-bearing escrow account

            with the Settlement Amount to be opened, administered and controlled by the Settlement

            Administrator as a “Qualified Settlement Fund” under Section 468B of the IRC and Treas. Reg. §

            1.468B-1, 26 C.F.R. § 1.468B-1, et seq.

                     26.     “Settlement Administrator” refers to Rust Consulting, Inc., the settlement

            administrator selected by Class Counsel who will be responsible for mailing the Settlement Notice;

            receiving and logging any Opt-Out Forms; researching and updating addresses through skip-traces

            and similar means; reporting on the status of the administration of the settlement to the Parties;

            resolving any settlement payment dispute, in concert with the counsel for the Parties; preparing a

            declaration regarding its due diligence in the settlement administration process; providing the

            Parties with all necessary data; setting up, administering and making payments from the QSF;

            distributing settlement payments and withholding therefrom the Settlement Class’s share of payroll

            taxes and remitting such funds to the appropriate taxing authorities, along with any associated tax

            reporting, return and filing requirements, and performing such additional duties as the Parties may

            mutually direct.

                     27.     “Settlement Agreement” and/or “Agreement” mean this class and collective action

            settlement agreement entered into between the Parties.




                                                             6
DocuSign Envelope ID: 6AF9049B-7027-4CFB-9457-459CD126CAC7
               Case: 1:16-cv-03727 Document #: 105-1 Filed: 11/11/19 Page 8 of 36 PageID #:755




                     28.     “Settlement Amount” means the payment by Defendants in the amount of

            $750,000.00. With the sole exception and exclusion of the employer’s share of payroll taxes, the

            Settlement Amount will be the sole source and maximum payment by Defendants under this

            Settlement Agreement. The Settlement Amount shall be used to satisfy all of the following as

            approved by the Court: (1) all attorneys’ fees and litigation costs in connection with all of Class

            Counsel’s representation of Named Plaintiff, Opt-In Plaintiffs and the Class Members, including

            all attorneys’ fees and costs that may arise in the future in connection with this Settlement

            Agreement, including, without limitation, seeking Court approval of the Settlement Agreement,

            and the notice process; (2) all Administrative Fees incurred by the Settlement Administrator; (3)

            all payments to the Opt-In Plaintiffs and Class Members; and (4) a service payment to the Named

            Plaintiff.

                     29.     “Settlement Class” means the Named Plaintiff, Opt-In Plaintiffs, and Class

            Members.

                     30.     “Settlement Notice” means the notice of class action settlement to be directed to

            the Class Members. The Settlement Notice shall be substantially in the form of Exhibit C attached

            hereto and will provide a summary of the Lawsuit, a summary of the Settlement Agreement,

            information on how Class Members can opt-out or object to the Settlement, and the scope of the

            release of claims. The Opt-In Plaintiffs will not receive the Settlement Notice and will be notified

            of the settlement by Class Counsel.

            B.       NO ADMISSION OF LIABILITY

                     31.     Nothing contained herein, nor the consummation of this Settlement Agreement, is

            to be construed as or deemed an admission of liability, culpability, negligence or wrongdoing on

            the part of any Party. The Parties have entered into this Settlement Agreement with the intention




                                                             7
DocuSign Envelope ID: 6AF9049B-7027-4CFB-9457-459CD126CAC7
               Case: 1:16-cv-03727 Document #: 105-1 Filed: 11/11/19 Page 9 of 36 PageID #:756




            to avoid further disputes and litigation based on disputed facts and allegations, and to avoid the

            costs and risks of further litigation. This Settlement Agreement is a settlement document and shall

            be inadmissible in evidence in any proceeding. The preceding sentence shall not apply to an action

            or proceeding to approve, interpret, or enforce this Settlement Agreement.

            C.       STATUS OF PROCEEDINGS

                     32.     Solely for the purposes of this Settlement Agreement, Defendants stipulate that

            Rule 23 and final certification under FLSA Section 216(b) is appropriate. Defendants expressly

            reserve their right to oppose class and collective certification and oppose the merits of the Lawsuit

            should the Settlement Agreement not become final. For purposes of this Settlement Agreement,

            the Parties agree that there will be no difficulty in the management of this Settlement on a class

            basis.

            D.       SETTLEMENT APPROVAL PROCEDURE

                     33.     The Settlement Agreement requires the occurrence of all of the following events:

            (a) execution of the Settlement Agreement by the Parties; (b) submission of the Settlement

            Agreement by the Parties to the Court for preliminary approval; (c) entry of the Preliminary

            Approval Order by the Court granting preliminary approval of the Settlement Agreement and

            certification of a final FLSA collective action and Rule 23 class action for purposes of this

            Settlement only; (d) Court approval of the method of distribution and the form and content of the

            Settlement Notice; and (e) filing by Class Counsel, on or before the date of the Final Approval

            Hearing, of the Court-approved Settlement Administrator’s declaration, in writing, that the

            Settlement Notice has been disseminated to the Settlement Class in accordance with the Court’s

            order.

                     34.     The Settlement Agreement will become final and effective only upon the




                                                             8
DocuSign Envelope ID: 6AF9049B-7027-4CFB-9457-459CD126CAC7
              Case: 1:16-cv-03727 Document #: 105-1 Filed: 11/11/19 Page 10 of 36 PageID #:757




            occurrence of the following events: (a) the Court enters the Final Approval Order and Final

            Judgment; (b) the Effective Date occurs, and (c) any challenge to the Settlement, whether by

            objection or appeal, is resolved in favor of enforcement of the Settlement.

            E.         MOTION FOR PRELIMINARY APPROVAL OF SETTLEMENT

                       35.   Within fourteen (14) calendar days of this Settlement Agreement being executed,

            the Parties shall file with the Court a Joint Motion for Preliminary Approval of Settlement

            (“Preliminary Approval Motion”) to be prepared by Named Plaintiff and agreed upon by the

            Parties.

                       36.   In the Preliminary Approval Motion, the Parties shall request that the Court: (a)

            grant preliminary approval to the Settlement Agreement described herein; (b) certify a final FLSA

            collective action and Rule 23 class action for settlement purposes only; (c) approve the Settlement

            Notice and the proposed plan of settlement administration described herein; and (d) schedule a

            tentative date for a Final Approval Hearing approximately 100 calendar days after the date of

            preliminary approval. The Parties will file a Joint Motion for Final Approval of Settlement no later

            than seven (7) calendar days before the Final Approval Hearing, and Class Counsel will file a

            motion seeking approval of the agreed-upon award of attorneys’ fees and litigation costs relating

            to their representation of the Settlement Class.

            F.         CAFA NOTICE

                       37.   Within ten (10) calendar days following the filing of this Agreement with the Court,

            Defendants shall serve upon the Office of the Attorney General of the United States and the

            appropriate State official of each State in which any Class Member resides, as determined by the

            Parties’ records, a notice of the proposed Settlement in compliance with the requirements of the

            Class Action Fairness Act, 28 U.S.C. §1715 (“CAFA”).




                                                               9
DocuSign Envelope ID: 6AF9049B-7027-4CFB-9457-459CD126CAC7
              Case: 1:16-cv-03727 Document #: 105-1 Filed: 11/11/19 Page 11 of 36 PageID #:758




            G.       PLAN OF SETTLEMENT ADMINISTRATION

                     38.     The Parties agree to cooperate in the settlement administration process and to make

            all reasonable efforts to control and minimize the costs and expenses incurred in the administration

            of the Settlement Agreement.

                     39.     Within seven (7) calendar days after the Court grants preliminary approval of the

            Settlement Agreement described herein, Defendants shall provide the Settlement Administrator

            and Class Counsel with, as to each Opt-In Plaintiff and Class Member: 1) name; 2) last known

            home address; 3) social security number; and 4) last known telephone number.

                     40.     Class Counsel will allocate the Settlement Amount, net anticipated amounts for

            attorneys’ fees and litigation costs, Administrative Fees, and the Service Payment to the Named

            Plaintiff among the Opt-In Plaintiffs and Class Members on a proportionate basis based on the

            estimated number of overtime hours (hours worked over 40 in a workweek) worked during the

            class period, subject to a minimum payment amount of $150.00. Named Plaintiff and Opt-In

            Plaintiffs shall receive enhanced settlement payments calculated by adding an additional 50% of

            their proportionate share. Class Counsel will provide to the Settlement Administrator and the

            Defendants the preliminary Settlement Payment allocation for each Opt-In Plaintiff and Class

            Member. The Settlement Notice will notify Class Members of their anticipated settlement

            payments.

                     41.     The computation of the payments to Opt-In Plaintiffs and Class Members will be

            based on work activity tracking data from the Homecare Homebase electronic medical record

            system and provided by Defendants. Defendants represent and warrant that to the best of their

            knowledge and belief, the data supplied is accurate, and Defendants further understand that this

            representation is a material term of this Settlement Agreement.




                                                             10
DocuSign Envelope ID: 6AF9049B-7027-4CFB-9457-459CD126CAC7
              Case: 1:16-cv-03727 Document #: 105-1 Filed: 11/11/19 Page 12 of 36 PageID #:759




                     42.     Within ten (10) calendar days after receiving the above-mentioned list of Class

            Members, the Settlement Administrator shall send the Settlement Notice to the Class Members via

            first class U.S. Mail, postage prepaid. If any such mailing is returned as undeliverable with an

            indication of a more current address, the Settlement Administrator will mail the Settlement Notice

            to the new address. If any such mailing is returned as undeliverable without any indication of a

            more current address, the Settlement Administrator will undertake reasonable efforts to identify a

            current address and, if one is so identified, will mail the Settlement Notice to the new address.

                     43.     Class Members who want to participate in the Settlement do not have to take any

            action. Those who do not want to participate in the Settlement may opt out by following the

            instructions on the Settlement Notice. To be valid, the Opt-Out Form must be signed and mailed

            to the Settlement Administrator whose address is listed on the Settlement Notice, by the date

            specified in the Settlement Notice (which date shall be 60 calendar days after the initial mailing of

            the Settlement Notice).

                     44.     On a weekly basis, the Settlement Administrator must notify counsel for the Parties

            via electronic mail of all Opt-Out Forms received. The Settlement Administrator shall retain the

            Opt-Out Forms and the envelopes showing their postmark and permit inspection and copying of

            same by counsel for the Parties at their request. Opt-Out Forms shall be disregarded if they are not

            post-marked on or before the applicable deadline. Class Members who do not submit a timely and

            valid Opt-Out Form in the manner described herein shall be deemed bound by this Settlement

            Agreement.

                     45.     No person shall have any claim against Defendants, Defendants’ counsel, the

            Named Plaintiff, Class Counsel, or the Settlement Administrator based on any claim that an Opt-

            Out Form was not received in a timely manner.




                                                             11
DocuSign Envelope ID: 6AF9049B-7027-4CFB-9457-459CD126CAC7
              Case: 1:16-cv-03727 Document #: 105-1 Filed: 11/11/19 Page 13 of 36 PageID #:760




                     46.     Class Members may object to the Settlement Agreement by following the

            instructions on the Settlement Notice. To object to the Settlement Agreement or any terms of it,

            the person making the objection must be a member of the Settlement Class, must not have opted

            out of the Settlement Agreement, and must send to the Settlement Administrator and file with the

            Court a written statement of the grounds of objection, signed by the Class Member or his or her

            attorney, by the date specified in the Settlement Notice (which date shall be 60 calendar days after

            the initial mailing of the Settlement Notice). Any objection that does not meet the requirements of

            this paragraph shall not be considered by the Court, unless otherwise ordered by the Court. Class

            Members who fail to serve timely and proper written objections shall be deemed to have waived

            any objections and shall be foreclosed from making any objection (whether by appeal or otherwise)

            to the Settlement Agreement. The Parties may file a response to any objections filed no later than

            seven (7) calendar days before the Final Approval Hearing.

                     47.     At no time shall any of the Parties or their counsel: (a) discourage any Class

            Member from participating in the Settlement; or (b) encourage any Class Member to object to the

            Settlement Agreement or opt out of the Settlement Agreement.

                     48.     No later than ten (10) calendar days after the opt-out and objection deadline, the

            Settlement Administrator shall provide the Parties’ counsel with a declaration that includes a

            complete list of all individuals who have timely opted out of the Settlement and all Class Members

            who have timely objected to the Settlement (the “Administrator’s Declaration”).

            H.       MOTION FOR FINAL APPROVAL OF SETTLEMENT

                     49.     Promptly after receiving the Administrator’s Declaration, the Parties shall confirm

            the date for the Final Approval Hearing or confer about and schedule an alternative date. At least

            seven (7) calendar days prior to the Final Approval Hearing, the Parties shall file with the Court:




                                                             12
DocuSign Envelope ID: 6AF9049B-7027-4CFB-9457-459CD126CAC7
              Case: 1:16-cv-03727 Document #: 105-1 Filed: 11/11/19 Page 14 of 36 PageID #:761




            (a) a joint motion for final approval of settlement; and (b) a copy of the Administrator’s

            Declaration.

                     50.     At the Final Approval Hearing, the Parties will ask the Court to approve for finality

            the Settlement Agreement; to consider any objections thereto; to approve the amounts allocated

            for Class Counsel’s fees and costs, the Administrative Fees, and the Service Payment for Named

            Plaintiff. Only counsel for the Parties and Class Members who have filed timely objections to the

            Settlement Agreement may participate in the Hearing. Counsel for the Parties shall jointly present

            the Court with a proposed Final Approval Order and Final Judgment to accomplish that purpose.

                     51.     If the Court does not approve any material condition of this Settlement Agreement

            that effects a fundamental change to the terms of the settlement hereunder, the entire Settlement

            Agreement will be voidable and unenforceable.

            I.       SETTLEMENT AMOUNT AND PAYMENTS

                     52.     At least seven (7) calendar days prior to the Final Approval Hearing, Class Counsel

            will submit to the Court an application for: (a) an award of attorneys’ fees not to exceed

            $285,000.00, which represents 38% of the Settlement Amount, in addition to litigation costs of

            $25,000.00 relating to their representation of Named Plaintiff, Opt-In Plaintiffs, and Class

            Members; (b) an award for Administrative Fees in an amount to be determined, but estimated not

            to exceed $11,000.00; and (c) for a service payment to the Named Plaintiff, not to exceed

            $10,000.00, as payment for her efforts on behalf of the class, including assisting Class Counsel

            with the prosecution of the Lawsuit (the “Service Payment”). Defendants will not oppose Class

            Counsel’s application so long as it is consistent with the provisions of this Settlement Agreement.

            The amounts approved by the Court will be deducted from the Settlement Amount, and the remaining

            amount shall be available to distribute to the Settlement Class in accordance with this Agreement.




                                                              13
DocuSign Envelope ID: 6AF9049B-7027-4CFB-9457-459CD126CAC7
                Case: 1:16-cv-03727 Document #: 105-1 Filed: 11/11/19 Page 15 of 36 PageID #:762




                     53.      By no later than seven (7) calendar days after the Effective Date, Defendants shall

            deposit the Settlement Amount into the Qualified Settlement Fund.

                     54.      Within twenty-eight (28) days of the Effective Date, the Settlement Administrator

            shall disburse the QSF as follows:

                           a. Payment of Class Counsel’s Attorneys’ Fees and Costs. Attorneys’ fees and
                              litigation costs approved by the Court shall be paid in the form of wire transfer to
                              Stephan Zouras, LLP. The Settlement Administrator shall issue Class Counsel an
                              IRS Form 1099 (marked “Other Income”) for their award of attorneys’ fees and
                              costs. Class Counsel is responsible for all federal, state and local tax liabilities that
                              may result from the payment of such attorneys’ fees and Defendants shall bear no
                              responsibility for such tax liabilities.

                           b. Service Payment to Named Plaintiff. The Service Payment approved by the Court
                              shall be paid in the form of one check made payable to Named Plaintiff and sent to
                              Class Counsel for distribution. This payment is not subject to any withholdings,
                              and the Settlement Administrator shall issue Named Plaintiff an IRS Form 1099
                              (marked “Other Income”). The Named Plaintiff acknowledges the Settlement
                              Administrator must report to the IRS (as well as state and local taxing authorities
                              where applicable) the payment made to her under this provision. Named Plaintiff
                              shall be solely responsible for all liabilities, assessments and penalties, if any,
                              relating to tax payments or obligations regarding the Service Payment.

                           c. Payments to Opt-In Plaintiffs and Class Members. The Settlement Administrator
                              shall distribute the remainder of the QSF to the Opt-In Plaintiffs and Class Members
                              (including the Named Plaintiff), by mailing each a check 2 in the amount calculated
                              by Class Counsel as described in Paragraph 38 above, including reallocating all
                              amounts initially allocated to Class Members who opted out. The payment to
                              Named Plaintiff shall be in addition to the Service Payment provided above.

                              The back of the settlement checks shall state as follows: “By endorsing this check,
                              I hereby consent to join the collective action lawsuit captioned Fries, et al. v.
                              Residential Home Health LLC, et al., Case No. 16-cv-7606, pending in the United
                              States District Court for the Northern District of Illinois, agree to be bound by the
                              Settlement Agreement negotiated by Parties in that case, release all claims under
                              the FLSA as described in the notice I received, and authorize Class Counsel to file
                              this consent to join with the Court on my behalf.”

                              The settlement payments will be in gross amounts, subject to applicable tax
                              withholdings as discussed below. Opt-In Plaintiffs and Class Members
                              acknowledge that the Settlement Administrator must report to the IRS (as well as
                              state and local taxing authorities where applicable) the payments made to them
            2
                     Named Plaintiff’s checks may be sent to Class Counsel for distribution.


                                                                 14
DocuSign Envelope ID: 6AF9049B-7027-4CFB-9457-459CD126CAC7
              Case: 1:16-cv-03727 Document #: 105-1 Filed: 11/11/19 Page 16 of 36 PageID #:763




                              under this Agreement, and that it is each Opt-In Plaintiff and Class Member’s
                              individual responsibility to make tax payments on these amounts, if applicable.
                              Fifty percent (50%) of the payment to each individual Opt-In Plaintiff and Class
                              Member constitutes wages, and fifty percent (50%) of the payment to each
                              individual Opt-In Plaintiff and Class Member constitutes penalties, interest, and
                              other non-wage recovery. The Settlement Administrator shall withhold legally
                              required payroll taxes from the portion of the payment that constitutes wages, and
                              shall issue an IRS Form W-2 indicating those amounts. The payment for penalties,
                              interest, and other non-wage recovery shall be reported on IRS Form 1099. Opt-In
                              Plaintiffs and Class Members shall be solely responsible for all other liabilities,
                              assessments and penalties, if any, relating to tax payments or obligations regarding
                              individual payments to them.

                           d. Payroll Taxes. Defendants shall be solely responsible for all liabilities relating to
                              the employer portion of payroll tax liabilities. Defendants shall pay the employer’s
                              portion of the applicable payroll tax amount, which is in addition to the Settlement
                              Amount, to the Settlement Administrator within fourteen (14) calendar days of
                              receiving notice from the Settlement Administrator of the employer payroll tax
                              amount.

                           e. Tax Forms. Named Plaintiff and Class Counsel shall provide the Settlement
                              Administrator with completed and fully executed IRS Form W-9s.

                           f. Uncashed Checks. Opt-In Plaintiffs and Class Members will have one hundred
                              twenty (120) days after the mailing of their settlement checks to cash their
                              settlement check. If any settlement check is not cashed within 120 days, any
                              unclaimed amounts shall be returned to Defendants, as shall any unallocated
                              amounts, within 150 days of the mailing of the settlement checks. If any settlement
                              check is returned as undeliverable with or without any indication of a more current
                              address, the Settlement Administrator will undertake reasonable efforts to identify
                              a current address and, if one is so identified, will mail the check to the new address.
                              If no new address is located, the Settlement Administrator shall notify the Parties
                              and, if no objection is made by Class Counsel within three (3) days, return the
                              amount of the undeliverable amount to Defendants. Any Class Member whose
                              settlement check is not cashed by the end of the distribution period will be deemed
                              to have waived irrevocably any right or claim to his or her payment from the
                              Settlement, but the Settlement Agreement will nonetheless be binding upon the
                              Class Member.

                           g. FLSA Consent Forms. Within ten (10) days after the deadline for cashing the
                              settlement checks, the Settlement Administrator shall provide to counsel for the
                              Parties electronic copies of all timely cashed checks. Class Counsel will file the
                              opt-in consents and releases contained on the negotiated settlement checks with the
                              Court.

                     55.      If the Effective Date does not occur, the Court does not enter the Final Approval



                                                                15
DocuSign Envelope ID: 6AF9049B-7027-4CFB-9457-459CD126CAC7
              Case: 1:16-cv-03727 Document #: 105-1 Filed: 11/11/19 Page 17 of 36 PageID #:764




            Order and Final Judgment, or this Settlement Agreement is otherwise nullified pursuant to its

            terms, this Settlement Agreement shall be null and void, and Defendants shall have no obligations

            to provide the Settlement Amount to the QSF.

            J.       RELEASE

                     56.     Upon entry of the Final Approval Order by the Court, the Settlement Class,

            including the Named Plaintiff, Opt-In Plaintiffs and the Class Members who have not validly and

            timely opted-out of the settlement, on behalf of themselves and each of their heirs, representatives,

            successors, assigns, and attorneys, shall be deemed to release and forever discharge all applicable

            claims for unpaid wages, overtime or other compensation, fees/costs, liquidated damages,

            penalties, and all other relief under the Illinois Minimum Wage Law, 820 ILCS § 105 et seq., and

            all other state and local wage/hour and wage payment laws and common law theories arising on

            or before the date of preliminary approval of the settlement against Defendants and their former

            and present officers, directors, employees, attorneys, insurers, benefit plans, predecessors,

            successors, parents, and subsidiaries (collectively, the “Released Parties”). In addition, the Named

            Plaintiff, Opt-In Plaintiffs and Class Members who timely negotiate their settlement checks, on

            behalf of themselves and each of their heirs, representatives, successors, assigns, and attorneys,

            shall be deemed to release and forever discharge all applicable claims for unpaid wages, overtime

            or other compensation, fees/costs, liquidated damages, penalties, and all other relief under the Fair

            Labor Standards Act, 29 U.S.C. § 201 et seq., arising on or before the date of preliminary approval

            of the settlement against the Released Parties.

            K.       PARTIES’ AUTHORITY

                     57.     Counsel for all Parties warrant and represent they are expressly authorized by the

            Parties whom they represent to negotiate this Settlement Agreement and to take all appropriate




                                                              16
DocuSign Envelope ID: 6AF9049B-7027-4CFB-9457-459CD126CAC7
              Case: 1:16-cv-03727 Document #: 105-1 Filed: 11/11/19 Page 18 of 36 PageID #:765




            action required or permitted to be taken by such Parties pursuant to this Settlement Agreement to

            effectuate its terms, and to execute any other documents required to effectuate the terms of this

            Settlement Agreement. The signatories represent that they are fully authorized to enter into this

            Settlement Agreement and bind the Parties to its terms and conditions.

            L.       NOTICES

                     58.      Unless otherwise specifically provided, all notices, demands or other

            communications in connection with this Settlement Agreement shall be: (1) in writing; (2) deemed

            given on the third business day after mailing; and (3) sent by United States registered or certified

            mail, return receipt requested, addressed as follows:

                     To Named Plaintiff, Opt-In Plaintiffs or Class Members:

                           James B. Zouras or Teresa M. Becvar
                           Stephan Zouras, LLP
                           100 N. Riverside Plaza, Suite 2150
                           Chicago, Illinois 60606

                     To Defendants:

                           Noah A Finkel, Kyle A. Petersen, or Kevin A. Fritz
                           Seyfarth Shaw LLP
                           233 S. Wacker Dr., Suite 8000
                           Chicago, Illinois 60606

            M.       COURT RETAINS JURISDICTION TO ENFORCE AGREEMENT

                     59.      The Court shall retain jurisdiction with respect to the implementation and

            enforcement of the terms of the Agreement, to the extent permitted by law, and all Parties hereto

            submit to the jurisdiction of the Court for purposes of implementing and enforcing the Settlement

            until all payments and obligations contemplated by the Settlement have been fully carried out. This

            retention of jurisdiction encompasses any disagreement among the Parties concerning the final

            forms of the Settlement Notice or other documents necessary to implement this Agreement, and




                                                              17
DocuSign Envelope ID: 6AF9049B-7027-4CFB-9457-459CD126CAC7
              Case: 1:16-cv-03727 Document #: 105-1 Filed: 11/11/19 Page 19 of 36 PageID #:766




            all other disputes regarding the Agreement and its implementation. Any action to enforce this

            Agreement shall be commenced and maintained in this Court.

            N.       MISCELLANEOUS

                     60.     Neither this Settlement Agreement, nor any document referred to herein, nor any

            action taken to carry out this Settlement Agreement, is, or may be construed as, or may be used as

            an admission, concession or indication by or against Defendants of any fault, wrongdoing, or

            liability whatsoever.

                     61.     The Parties represent, covenant, and warrant that they have not directly or

            indirectly, assigned, transferred, encumbered or purported to assign, transfer or encumber to any

            person or entity any portion of any claims, causes of actions, demands, rights, and liabilities of

            every nature and description released under this Settlement Agreement.

                     62.     Provided that the Final Approval Order and Final Judgment are consistent with the

            terms and conditions of this Settlement Agreement in all material respects, the Named Plaintiff,

            Opt-In Plaintiffs, Class Members, and Defendants all hereby waive any and all rights to appeal

            from the Final Approval Order and Final Judgment, including all rights to any post-judgment

            proceedings, such as a motion to vacate or set-aside judgment, a motion for a new trial, and any

            extraordinary writ, and the Final Approval Order and Final Judgment will become final and non-

            appealable at the time they are entered. The waiver does not include any waiver of the right to

            oppose any appeal, appellate proceedings, or post-judgment proceedings.

                     63.     In further consideration of the promises and obligations set forth in this Agreement,

            the Parties mutually agree that the proposed settlement terms shall remain confidential and not be

            disclosed to the media or public until the Settlement Agreement is submitted to the Court for

            approval. The Named Plaintiff and her counsel agree not to publicize or contact the media about




                                                              18
DocuSign Envelope ID: 6AF9049B-7027-4CFB-9457-459CD126CAC7
              Case: 1:16-cv-03727 Document #: 105-1 Filed: 11/11/19 Page 20 of 36 PageID #:767




            this Agreement or disclose any information about the negotiations process, not to post the terms

            of the Settlement on any website or initiate contact with the media about the terms or the

            negotiations. If asked by the media, the Named Plaintiff and her counsel agree to state only that

            “The matter was amicably settled.” The Named Plaintiff and her counsel agree that they will not

            circumvent this agreement by facilitating or encouraging any Opt-In Plaintiff or Class Member to

            do what they have agreed not to do. Nothing in this Paragraph shall prevent the Named Plaintiff

            from discussing the Settlement privately with any of the following: this Court; Class Counsel; or

            her attorneys, tax consultants, and significant others, including spouses and/or domestic partners.

                       64.   This Agreement shall be construed and enforced under the laws of the State of

            Illinois.

                       65.   The Parties agree that the terms and conditions of this Settlement Agreement are

            the result of intensive, arms’-length negotiations between the Parties and that this Settlement

            Agreement shall not be construed in favor or against any of the Parties by reason of their

            participation in the drafting of the Settlement Agreement.

                       66.   Paragraph titles and headings are inserted as a matter of convenience and for

            reference, and in no way define, limit, extend, or describe the scope of this Settlement Agreement

            or any of its provisions. Each term of this Settlement Agreement is contractual and not merely a

            recital.

                       67.   This Settlement Agreement may not be changed, altered, or modified, except in

            writing and signed by counsel for the Parties, and approved by the Court.

                       68.   This Settlement Agreement contains the entire agreement between the Parties

            relating to any and all matters addressed in the Settlement Agreement (including settlement of the

            Lawsuit), and all prior or contemporaneous agreements, understandings, representations, and




                                                             19
Case: 1:16-cv-03727 Document #: 105-1 Filed: 11/11/19 Page 21 of 36 PageID #:768




    Larry Justice


   Compliance Officer and General Counsel


    10/24/2019
      Case: 1:16-cv-03727 Document #: 105-1 Filed: 11/11/19 Page 22 of 36 PageID #:769

                                Exhibit A - Illinois Class Members

No.      Name
1        Agnew, Lawanda
2        Alcaraz, Edward
3        Alcedo, Jennifer
4        Alfeche, Conniebelle
5        Anand, Anita
6        Atienza, Jurizon
7        Augustin, Raquel
8        Baasch, Sabine
9        Balkcom, Iiesha
10       Baloch, Amina
11       Barron, Sherwonna
12       Barros, Maureen
13       Bartlett, Kathryn
14       Bastes-Burns, Jinky
15       Baumgartner, Allison
16       Bednar, Alexandra
17       Brown, Amanda
18       Bugayong, Paolo
19       Burken, Steven
20       Calderon, Sylvia
21       Calub, Nelly
22       Cerutti, Laura
23       Challagulla, Ruchika
24       Chavira, Sabrina
25       Christakos, Peter
26       Clark, Nichole
27       Clarke, Emily
28       Cleveland, Donna
29       Conrad, Lori
30       Cuicio, Michelle
31       Cupples, Zachary
32       Custodio, Manuel
33       Dadios, Sherwin
34       Dante, Vincent
35       Dela Cruz, April
36       Delegan, Karen
37       DiClemente, Steven
38       Dizon, Lisa
39       Doornbos, Rae
40       Dorgan, Patrick
41       Doty, Amy
42       Duggal, Shiv
43       Earl, Tabia
44       Egas, Erin


                                           Page 1 of 4
      Case: 1:16-cv-03727 Document #: 105-1 Filed: 11/11/19 Page 23 of 36 PageID #:770

                                  Exhibit A - Illinois Class Members

No.      Name
45       Eidel, Laura
46       Eyer, Nancy
47       Featherstone, Janel
48       Fine, Christine
49       Floresca, Maria
50       Fragale, Amy
51       Frakes, Julie
52       Gabrenas, Kristina
53       Garrison, Lyddia
54       Gaw, Lilac
55       Gayles, Keyona
56       Genslinger, McKenzi
57       Glueckert, April
58       Godambe, Radha
59       Goldman, Taresa
60       Griffin, Marivic
61       Griffin, Vivian
62       Grover, Deepak
63       Hadley, Sandra
64       Hanna, Caroline
65       Hill, Julie
66       Hill, Teresa
67       Hislop, Corvoisier
68       Hudson, Marie
69       Huenecke, Cathleen
70       Jackson, Sharice
71       Jahnke, Kimberly
72       Janik, Robert
73       John, Dale
74       Jones, Nikia
75       Jossart, Kimberly
76       Kaufman, Sandra
77       Kazmierowicz, Cathleen
78       Kibuuka, Ernest
79       Kim, Thomas
80       Kirchner, Lisa
81       Kolarik, Amanda
82       Kulp, Cheryl
83       Lagambina, Sandra
84       Lakinger, Stephanie
85       Lennington, Jennifer
86       Lepkowski, Dana
87       Liu, Ping
88       Lorenzetti, JoAnnette


                                             Page 2 of 4
  Case: 1:16-cv-03727 Document #: 105-1 Filed: 11/11/19 Page 24 of 36 PageID #:771

                              Exhibit A - Illinois Class Members

No.   Name
89    Luchok, Vanessa
90    Luneckas, Ina
91    Lycan, Robyn
92    Macalindong, Jackie
93    Macias, Brandy
94    Mangram, Kimberly
95    Martinez, Adriana
96    Mayes, Dena
97    McHugh, Kathleen
98    McKay, Susan
99    Mcmakin, Claire
100   Melion, Sarah
101   Mizel, Debra
102   Moriarity, Christina
103   O'Brien, Mary
104   O'Connor, Kristine
105   Ohashi, Jennifer
106   Okehie, Laura
107   Okulaja, Rose
108   Osman, Jennifer
109   Pachica, Judy
110   Paik, Harry
111   Panatera, Pauline
112   Pates, Djedah
113   Perez, Liza
114   Pilate, Debra
115   Podrasky, Nancy
116   Pratscher, Kelly
117   Prazak, Janice
118   Pride, Kelly
119   Quiroga, Monina
120   Rana, Dipika
121   Ravji, Jasmine
122   Reaney-Fogarty, Kelli
123   Reynolds, Shirley
124   Rockwood, Michelle
125   Rusiana, Maria
126   Ryan, Karen
127   Rybicki, Mary
128   Saltzstein, Jennafer
129   Sanchez, Nancy
130   Scarpace, Pamilyn
131   Schoenike, Colleen
132   Schoenike, Danielle


                                         Page 3 of 4
  Case: 1:16-cv-03727 Document #: 105-1 Filed: 11/11/19 Page 25 of 36 PageID #:772

                              Exhibit A - Illinois Class Members

No.   Name
133   Schroeder, Catherine
134   Shenoy, Swati
135   Shukla, Disha
136   Skopac, Heather
137   Solka, Mary
138   Sono, Harriet
139   Stednitz, Kathryn
140   Sterchele, Erika
141   Steven, Lynnette
142   Stevens, Shantelle
143   Sulek, Izabela
144   Sunbury, Riza
145   Sutphin, Karen
146   Szillage, Christopher
147   Szymanowski, Kathleen
148   Taylor, Felicia
149   Teichman, Diane
150   Teta, Regina
151   Thelen, Edward
152   Thompson, Lolita
153   Tolero, Kharen
154   Tomsons, Catherine
155   Tuazon, Carina
156   Umeadi, Mabel
157   Ventura, Marvin
158   Villamar, Rochell
159   Volpe, Michele
160   Wagner, Dorothy
161   Wehrli, Jaclyn
162   Wellner, Rebecca
163   Wiacek, Bridget
164   Williams, Sharon
165   Winkelmann, Julie
166   Wright, Elaine
167   Wyncott, Colleen
168   Yaegle, Sharaya
169   Zaras, Carry




                                         Page 4 of 4
     Case: 1:16-cv-03727 Document #: 105-1 Filed: 11/11/19 Page 26 of 36 PageID #:773

                                 Exhibit B - Opt-In Plaintiffs


No.       Last Name              First Name
1         Ang                    Mitchelle
2         Ara                    Sonila
3         Asghar                 Ghulam
4         Ashford                Melanie
5         Asika                  Esther
6         Baird                  Kellie
7         Barowicz               Julia
8         Benge                  Kimberlyn
9         Benrud                 Joanne
10        Bitting                Jesse
11        Blake-Meshefski        Rheannon
12        Bodwin                 Brenda
13        Brill                  Diane
14        Broderick              Patricia
15        Brown                  Monique
16        Brown                  Natosha
17        Buttrey                Raymond
18        Byrd                   Tencie
19        Caraballo              Jason
20        Cassar (prev. Lech)    Kathleen
21        Caulkins               Melissa
22        Clark                  Vicki
23        Clark-Shavalier        Patricia
24        Curtiss                Tara
25        Danver                 Kimberly
26        Delano                 Elizabeth
27        Derecho                Rosette
28        Doria                  Maria
29        Ebel                   Kristi
30        Evans                  Cynthia
31        Fisher                 Nicole
32        Fowlkes                Rollin
33        Frenc                  Florin
34        Fries                  Erin
35        Genter                 Karen
36        Gervais                Julia
37        Gordon                 Treva
38        Graham                 Tiffini
39        Guess                  Angel
40        Hanson-Rodriguez       Laura
41        Harrison               Barbara


                                         Page 1 of 3
     Case: 1:16-cv-03727 Document #: 105-1 Filed: 11/11/19 Page 27 of 36 PageID #:774

                                     Exhibit B - Opt-In Plaintiffs


No.       Last Name                  First Name
42        Heinzmann                  Paul
43        Hurd                       Rosalyn
44        Ivan                       Wendy
45        Jezak                      Mary
46        Johnson                    Sandy
47        Kapadia                    Fatema
48        Lafata                     Mary Jean
49        Lantz-Watling              Angela
50        Lapidante                  Julyn Emory G.
51        Maberry                    Jacqueline
52        Magnino                    Miki
53        Manon                      Gina
54        Mayes                      Jewel
55        McClendon                  Natasha
56        McGarry                    Susan
57        Milburn                    Stacy
58        Miller                     Tammy
59        Mulac                      Rhonda
60        Mylnar-Augustine           Lenore
61        Nixon                      Vickie
62        Oleynik                    Pavel
63        Patel                      Krishna
64        Pesendorfer                Jody
65        Peyerk                     Jennifer
66        Porada                     Trina
67        Ratcliff (prev. Taylor)    Gina
68        Ridsdale                   Debra
69        Rivero                     Denise
70        Roberts                    Sharon
71        Roszczewski                Cortney
72        Salo                       Elaine
73        Sawecki                    David
74        Saxena                     Amit
75        Schimanski (prev. Boros)   Tristin
76        Seely                      Mary
77        Shall                      Marilyn (Mary)
78        Sherrill (prev. King)      Karen
79        Sindall                    Shelly
80        Smith (prev. Muller)       Mary
81        Smith-Ogden                Kathy
82        Straughen                  Michel


                                             Page 2 of 3
     Case: 1:16-cv-03727 Document #: 105-1 Filed: 11/11/19 Page 28 of 36 PageID #:775

                                 Exhibit B - Opt-In Plaintiffs


No.       Last Name              First Name
83        Sullivan Swierad       Kelly
84        VanSlembrouck          Denise
85        Wells-Hardaway         Cora
86        Westrom                Melinda
87        White                  Marilyn
88        Williams-Sheffy        Lori
89        Wilson                 Emma
90        Wolf                   Anna
91        Worton                 Tanzylee
92        Wright                 Bryan
93        Zinser                 Elizabeth




                                         Page 3 of 3
Case: 1:16-cv-03727 Document #: 105-1 Filed: 11/11/19 Page 29 of 36 PageID #:776




                           Exhibit C
            Case: 1:16-cv-03727 Document #: 105-1 Filed: 11/11/19 Page 30 of 36 PageID #:777

      NOTICE OF PROPOSED SETTLEMENT OF CLASS AND COLLECTIVE ACTION LAWSUIT

                                  Fries, et al. v. Residential Home Health, LLC, et al.
                     Case No. 1:16-cv-3727, United States District Court, Northern District of Illinois


                  If you were a Home Health Clinician employed by Residential Home Health,
              you may be entitled to a payment from a class and collective action lawsuit settlement.

                    A federal court authorized this notice. This is not a solicitation from a lawyer.

The Court in the above-referenced class and collective action lawsuit against Residential Home Health, LLC and Residential Home
Health Illinois, LLC (collectively, “Residential Home Health”) has preliminarily approved a proposed settlement. Because your rights
will be affected by this settlement, it is extremely important that you read this Notice carefully.
            As explained in more detail below, to receive a payment from the settlement, no action is required by you.

 1.    Why did I get this Notice?

      Residential Home Health’s records show that you worked for Residential Home Health as a Home Health Clinician (defined
      as registered nurses, occupational therapists, physical therapists, and speech pathologists) in Illinois between March 28, 2013
      and May 3, 2015, were classified as exempt and were allegedly not paid overtime compensation for time worked in excess of
      forty (40) hours in given workweeks. As a result, you are a member of the class (“Class Member”).

      The Court ordered that you be sent this Notice because you have a right to know about a proposed settlement of a class and
      collective action lawsuit, and about all of your options, before the Court decides whether to grant final approval of the
      settlement. If the Court approves the settlement, payments will be mailed to Class Members who did not opt out of the
      settlement.

      This Notice explains the lawsuit, the settlement, your legal rights, and what benefits are available to you.

 2.    What is this lawsuit about?

      This lawsuit is about whether Residential Home Health misclassified home health Clinicians as exempt from overtime pay
      requirements and deprived Clinicians of overtime pay due under state and federal wage and hour laws for the time they worked
      in excess of 40 hours per week. An employee filed this lawsuit as a class action under the Illinois Minimum Wage Law
      (“IMWL”) and as a collective action under the Fair Labor Standards Act (“FLSA”). The person who filed the lawsuit is called
      the “Plaintiff.” Residential Home Health is called the “Defendant.” The Court overseeing this case is the United States District
      Court for the Northern District of Illinois.

      Residential Home Health denies it did anything wrong and believes that it properly compensated its employees. The parties
      have entered into this settlement solely with the intention to avoid further disputes and litigation with the attendant
      inconvenience and expense. The Court has not made any ruling on the merits of Plaintiff’s claims or Residential Home Health’s
      defenses.

 3.    Why is there a settlement?

      The Court did not decide in favor of Plaintiff or Residential Home Health. Both sides believe they would have prevailed in this
      case. There was no ruling in favor of either party. Instead, both sides agreed to a settlement to avoid the cost and uncertainty
      of a trial, and the people affected will get compensation. The Plaintiff and her attorneys think this settlement is best for all class
      and collective action members.

                                                   WHO IS IN THE SETTLEMENT
 4.    How do I know if I will be included in the settlement?

      If you have received this Notice, you are automatically a Class Member. If the Court grants final approval of the settlement,
      you will automatically receive a settlement check if you have not opted out of the settlement (as explained in Section 11,
      below).
           Case: 1:16-cv-03727 Document #: 105-1 Filed: 11/11/19 Page 31 of 36 PageID #:778
                              THE SETTLEMENT BENEFITS – WHAT YOU MAY GET
5.    What does the settlement provide?

     The parties have agreed to settle the case on a classwide basis for a total of $750,000.00. If the Court grants final approval of
     the settlement, each Class Member will receive a proportionate share of the settlement fund after deducting payment for
     attorneys’ fees and costs approved by the Court, any Court-approved Service Payment to Plaintiff, and the expenses of
     administering the settlement. Each Class Member’s proportionate share of the settlement fund is based on the estimated number
     of overtime hours (hours worked over 40 in a workweek) worked during the class period, subject to a minimum payment
     amount of $150.00.

6.    How much will my payment be?

     Based on the formula that has been preliminarily approved by the Court and payroll records from Residential Home Health,
     you are estimated to receive the gross amount of approximately $[Amount]. Half of this payment amount is subject to
     deductions for applicable taxes and withholdings like any other paycheck, and for which you will receive an IRS Form W-2,
     and half of the payment amount will be reported on an IRS Form 1099. Neither Class Counsel nor Residential Home Health
     makes any representations concerning the tax consequences of this settlement or your participation in it, and you are advised
     to consult your own tax advisor if you have any questions regarding the tax treatment of any payments.

                                                 HOW YOU GET A PAYMENT
7.    How can I get my payment?

     You do not need to do anything to receive the payment identified in Section 6. If you choose to opt-out of the settlement, then
     you will not receive a payment.

8.    When will I get my payment?

     The Court will hold a hearing on [date and time of Final Approval Hearing] to determine whether to approve the settlement. If
     the Court approves the settlement, there may be appeals. Resolving these appeals can take time. Please be patient. If and when
     the settlement is approved and appeals are exhausted, settlement checks will be mailed to Class Members. Settlement checks
     that are not cashed within 120 days will be null and void.

9.    What am I giving up to get a payment and participate in the settlement?

     Unless you opt out of the settlement, you will remain in the class action. This means that if the Court approves the settlement,
     you, on behalf of yourself and your heirs, representatives, successors, assigns, and attorneys release and forever discharge all
     applicable claims for unpaid wages, overtime or other compensation, fees/costs, liquidated damages, penalties, and all other
     relief under the IMWL and all other state and local wage/hour and wage payment laws and common law theories, except those
     causes of action that cannot be waived or released as a matter of law, arising on or before [date of entry of the Preliminary
     Approval Order] (“State Law Claims”) against Defendants Residential Home Health, LLC and Residential Home Health
     Illinois, LLC, and their former and present officers, directors, employees, attorneys, insurers, benefit plans, predecessors,
     successors, parents, and subsidiaries (collectively, the “Released Parties”).

     In addition, when you cash, deposit, or otherwise negotiate your settlement check, you, on behalf of yourself and your heirs,
     representatives, successors, assigns, and attorneys release and forever discharge all applicable claims for unpaid wages,
     overtime or other compensation, fees/costs, liquidated damages, penalties, and all other relief under the FLSA arising on or
     before [date of entry of the Preliminary Approval Order] (“Federal Law Claims”) against the Released Parties.

10.    Am I protected from retaliation for participating in the settlement?

     Yes. Residential Home Health understands and acknowledges that it has a legal obligation not to retaliate against any Class
     Member who elects to participate in the Settlement. You will not be subject to harassment, discrimination or retaliation for
     participating in the settlement or otherwise exercising your legal rights. To the extent that you believe that you are being
     retaliated against or otherwise treated improperly, you should report the matter to the attorneys for the Class Members.
         Case: 1:16-cv-03727 Document #: 105-1 Filed: 11/11/19 Page 32 of 36 PageID #:779
                               EXCLUDING YOURSELF FROM THE SETTLEMENT
  If you do not want a payment from this settlement, but you want to retain the right to sue or continue to sue Residential Home
  Health on your own about the legal issues in this case, then you must take steps to opt out. This is called excluding yourself—
  or is sometimes referred to as “opting out” of the class action settlement.

11.   How do I opt out of the settlement?

  If you ask to be excluded, you will not receive any settlement payment, and you cannot object to the settlement. You will not
  be legally bound by anything that happens in the lawsuit. You may also be able to sue (or continue to sue) Residential Home
  Health in the future about the legal issues in this case. If you wish to exclude yourself in order to file an individual lawsuit
  against Residential Home Health, you should speak to a lawyer as soon as possible because your claims are subject to statutes
  of limitations, which means that any claims that remain timely will expire on certain dates.

  To opt out of the settlement, you must complete and submit the enclosed Election to Opt Out of Settlement and Class Action
  Form. You must return this form to the Settlement Administrator by first class U.S. mail or equivalent, postage paid, and it
  must be postmarked on or before [60 days from mailing of Notice].

12.   If I don’t opt out, can I sue Residential Home Health for the same thing later?

  As to all the State Law Claims, the answer is no. Unless you opt out of the settlement, you give up any rights to sue Residential
  Home Health for the State Law Claims asserted in this case, even if you do not later cash, deposit, or otherwise negotiate your
  settlement check. You only give up any rights to sue Residential Home Health for the Federal Law Claims when you cash,
  deposit, or otherwise negotiate your settlement check.

  If you have a pending lawsuit against Residential Home Health, speak to your lawyer in that case immediately to see if the
  settlement will affect your other case. Remember, the exclusion deadline is [60 days from mailing of Notice].

13.   If I opt out, can I get money from this settlement?

  No. If you opt out, you will not receive any money from this lawsuit. But you may sue, continue to sue, or be part of a different
  lawsuit against Residential Home Health regarding these same claims.

                                         THE LAWYERS REPRESENTING YOU
14.   Do I have a lawyer in this case?

  The Court has decided that the lawyers at the law firm of Stephan Zouras, LLP are qualified to represent you and all Class
  Members. These lawyers are called “Class Counsel.” You will not be charged for these lawyers. You do not need to retain your
  own attorney in order to participate as a Class Member. If you want to be represented by your own lawyer, you may hire one
  at your own expense.

  Class Counsel are:                        The attorneys for Residential Home Health are:
  James B. Zouras                           Noah A Finkel,
  Teresa M. Becvar                          Kyle A. Petersen
  Stephan Zouras, LLP                       Kevin A. Fritz
  100 N. Riverside Plaza, Suite 2150        Seyfarth Shaw LLP
  Chicago, Illinois 60606                   233 S. Wacker Dr., Suite 8000
  Tel: 312.233.1550                         Chicago, Illinois 60606
  Fax: 312.233.1560                         Tel: 312.460.5000
  lawyers@stephanzouras.com
  www.stephanzouras.com


15.   How will the lawyers be paid?

  Class Counsel will ask the Court to approve payment of 38% of the settlement fund, or a grand total of no more than
  $285,000.00, for attorneys’ fees and $25,000.00 for reimbursement of costs expended. These fees would compensate Class
  Counsel for investigating the facts, litigating the case, and negotiating the settlement. Class Counsel will also ask the Court to
  approve payment of a maximum of $11,000.00 for the Settlement Administrator’s costs of administering the settlement. The
  Court may award less than these amounts.
         Case: 1:16-cv-03727 Document #: 105-1 Filed: 11/11/19 Page 33 of 36 PageID #:780
  Class Counsel will also ask the Court to approve a payment of $10,000.00 to the Plaintiff who brought the lawsuit in recognition
  of her service and assistance to the Class Members.

                                           OBJECTING TO THE SETTLEMENT
  You can tell the Court that you don’t agree with the settlement or some part of it.

16.   How do I tell the Court that I disapprove of the settlement?

  If you have not opted out, but you disapprove of the settlement, you can object to it by filing a written objection with the Court.
  You may file a written objection by mailing a copy of your written objection to the Clerk’s Office, United States District Court
  for the Northern District of Illinois, Eastern Division, 219 South Dearborn Street, Chicago, Illinois, 60604. You also must mail
  a copy of your objection to the Settlement Administrator by first class U.S. mail or equivalent, postage paid. Your objection
  must be postmarked no later than [60 days from mailing of Notice]. All objections must be signed and include your address,
  telephone number, and the name and case number of the Lawsuit. The name and case number of the Lawsuit are Fries, et al.
  v. Residential Home Health, LLC, et al., Case No. 16-cv-03727. Your objection should clearly explain why you object to the
  settlement and must state whether you or someone on your behalf intends to appear at the Final Approval Hearing. The Court
  will consider your views.

17.   What’s the difference between objecting and opting out?

  Objecting is simply telling the Court that you don’t like something about the settlement. You can object only if you do not opt
  out of the class action settlement. Opting out, by contrast, is telling the Court that you don’t want to be a part of the class action
  and overall settlement. If you opt out, you have no basis to object because the case no longer affects you. If you submit both
  an objection and an opt out form, the Settlement Administrator will attempt to contact you to determine whether you intended
  to object or opt out. If the Settlement Administrator cannot reach you, it will be presumed that you intended to opt out, your
  objection will not be considered, and you will not be part of the settlement.

                                    THE COURT’S FINAL APPROVAL HEARING
18.   When and where will the Court decide whether to approve the settlement?

  The Court will hold a Final Approval Hearing on [date and time of Final Approval Hearing], at the United States District Court
  for the Northern District of Illinois, Eastern Division, 219 South Dearborn Street, Chicago, Illinois, in Courtroom 1225.

  The purpose of this hearing will be for the Court to determine whether the settlement is fair, adequate, and reasonable and
  should be finally approved by the Court. The Court will take into account any comments or objections from Class Members
  filed in accordance with required procedures explained in Section 16. Only Class Members who have requested to speak at the
  hearing in accordance with Section 16 will be permitted to do so.

19.   Do I have to come to the hearing?

  No. Class Counsel will answer questions the Court may have. But, you are welcome to come at your own expense. If you send
  an objection, you don’t have to come to Court to talk about it. As long as you have not opted out and have filed and mailed
  your written objection on time, the Court will consider it. You may also pay your own lawyer to attend, but it is not necessary.

                                             GETTING MORE INFORMATION
20.   Are there more details about the settlement?

  This Notice summarizes the settlement. For more information, you may review the pleadings and other records in this lawsuit,
  including the detailed Settlement Agreement, at the Records Office of the Clerk of the United States District Court, located at
  219 South Dearborn Street, Chicago, IL 60604.

  Any questions regarding this Notice or the enclosed form should be directed to Class Counsel. If your address changes, or is
  different from the one on the envelope enclosing this Notice, please promptly notify Class Counsel.

                PLEASE DO NOT CALL OR WRITE THE COURT ABOUT THIS NOTICE
      Case: 1:16-cv-03727 Document #: 105-1 Filed: 11/11/19 Page 34 of 36 PageID #:781
                                               SUMMARY
You have a choice to make now:

                       YOUR LEGAL RIGHTS AND OPTIONS IN THIS SETTLEMENT:

                                 If you do not opt out the settlement, a settlement check will automatically be
             CASH THE
                                 sent to you if the settlement is approved by the Court and after any appeals.
            SETTLEMENT
                                 By cashing, depositing, or otherwise negotiating the check, you will release
               CHECK
                                 both the State Law Claims and Federal Law Claims.

                                 If you do not opt out of the settlement, a settlement check will automatically
         DO NOT CASH THE
                                 be sent to you if the settlement is approved by the Court and after any appeals.
           SETTLEMENT
                                 If you do not cash, deposit, or otherwise negotiate your settlement check, you
              CHECK
                                 will still release the State Law Claims, but not the Federal Law Claims.

                                 Get no payment. Under this option, you may be able to bring your own
                                 lawsuit or be part of any other lawsuit against Residential Home Health for
              OPT OUT/
                                 unpaid wages under state and/or federal law. If you choose to exclude
              EXCLUDE
                                 yourself (i.e., opt out), you must complete and return the Election to Opt Out
              YOURSELF
                                 of Settlement and Class Action form to the Settlement Administrator by first
                                 class U.S. mail or equivalent, postage paid, postmarked on or before [60
                                 calendar days after the initial mailing of the Notice of Settlement].
                                 If you exclude yourself from the settlement, you will not be entitled to
                                 receive any payment from the settlement fund.

                                 Write to the Court about why you disapprove of the settlement. If you opt out
                                 of the settlement, you may not object. If you object in writing, you may also
                                 ask to speak in Court about the fairness of the settlement. You may only
               OBJECT            appear in Court to speak about the fairness of the settlement if you file a
                                 timely written objection to the settlement and if you do not opt out of the
                                 settlement. Depending on how your objection or other Class Members’
                                 objections are resolved, you may still be bound by the settlement, or you may
                                 not receive a settlement payment.
         Case: 1:16-cv-03727 Document #: 105-1 Filed: 11/11/19 Page 35 of 36 PageID #:782




                  ELECTION TO OPT OUT OF SETTLEMENT AND CLASS ACTION

                             Fries, et al. v. Residential Home Health, LLC, et al.
                Case No. 1:16-cv-3727, United States District Court, Northern District of Illinois



By filling out and signing this document, I state the following:

   1.      I have read the Notice of Proposed Settlement of Class and Collective Action Lawsuit
           (“Notice”) and understand the claims alleged and the terms of the settlement of the above-
           referenced lawsuit. I am or believe I am a member of the class referred to in the Notice.

   2.      I request to opt out of or be excluded from the lawsuit and settlement.

   3.      By opting out, I understand that I have the right to pursue claims on my own against Residential
           Home Health, if any.

   4.      By opting out, I understand that I will not receive the payment described in the Notice.

   5.      Prior to signing this form, I had the opportunity to ask questions to the attorneys for the Class
           Members, whose address and phone number are set forth in the Notice. I understand that if I do
           not affirmatively opt out of the settlement in a timely manner, I will automatically be considered
           a member of the lawsuit and be bound by the settlement, including the release of claims as
           described in the Notice.



I declare, under penalty of perjury under the laws of the United States of America, that all of the information
contained in this Opt-Out Form is true and correct.


                                                     ________________________________________
                                                     Signature

                                                     ________________________________________
                                                     Type or Print Name

                                                     ________________________________________
                                                     Dated (mm/dd/yyyy)


              MUST BE POSTMARKED ON OR BEFORE [60 days from mailing of Notice]
        Case: 1:16-cv-03727 Document #: 105-1 Filed: 11/11/19 Page 36 of 36 PageID #:783




          THIS INFORMATION WILL ONLY BE USED FOR IDENTIFICATION PURPOSES.
Name:

Street Address:

City, State, Zip Code:

Daytime Telephone:                             Evening Telephone:

E-mail Address:
